UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-4034


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

KEYO JENNINGS,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00595-PMD-1)


Submitted:   November 18, 2010              Decided:   November 29, 2010


Before SHEDD and     AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.   Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keyo     Jennings     pled    guilty     to    one   count      of   being    a

felon in possession of a firearm and ammunition, in violation of

18 U.S.C. §§ 922(g)(1), 924(a)(2) (2006), and was sentenced to

120 months in prison.             Counsel has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967), stating that

after   a   review    of    the    record,      he   has    found      no   meritorious

grounds for appeal.         The Anders brief nonetheless indicates that

the   issues     raised     by    the    appeal      include     whether:        (i)   the

district court erred when it found that Jennings possessed the

subject firearm in connection with another felony offense; (ii)

the district court complied with Fed. R. Crim. P. 11 when it

accepted Jennings’ guilty plea; and (iii) Jennings’ 120-month

sentence    is      reasonable.          Jennings         has    filed      a    pro     se

supplemental brief raising several issues, including whether the

district court correctly calculated his Guidelines range.                              The

Government has declined to file a responsive brief.                          Finding no

error, we affirm.

            In the absence of a motion to withdraw a guilty plea,

we review the adequacy of the guilty plea pursuant to Rule 11

for plain error.          United States v. Martinez, 277 F.3d 517, 525

(4th Cir. 2002).        A review of Jennings’ Rule 11 hearing reveals

that the district court complied with Rule 11’s requirements.

Jennings’    plea     was   knowingly,         voluntarily,      and     intelligently

                                           2
made, with full knowledge of the consequences attendant to his

guilty plea.         We therefore find that no plain error occurred and

affirm Jennings’ conviction.

           We        also   affirm     Jennings’    sentence.               Jennings’

presentence      investigation       report    properly    placed       him      in   a

category   V    criminal    history    and    attributed       him   with    a   total

offense level of twenty-five, yielding a Guidelines range of 100

to 125 months in prison. 1          Because the statutory maximum sentence

applicable      to    Jennings’     conviction    was    ten    years,      however,

Jennings’ Guidelines range was appropriately calculated at 100

to 120 months in prison.          See 18 U.S.C. §§ 922(g)(1), 924(a)(2).

           At sentencing, the district court afforded counsel an

opportunity to argue regarding an appropriate sentence, afforded

Jennings an opportunity to allocute, considered the 18 U.S.C.

§ 3553(a) (2006) factors before imposing Jennings’ sentence, and

adequately      explained     its     rationale    for     imposing         Jennings’

particular sentence.        See United States v. Carter, 564 F.3d 325,

330 (4th Cir. 2009) (recognizing that the district court must

     1
       We conclude that the district court correctly applied the
four-level enhancement to Jennings’ offense level, pursuant to
U.S. Sentencing Guidelines Manual (“USSG”) § 2K2.1(b)(6) (2008),
based on the Government’s evidence that Jennings possessed the
firearm and ammunition in connection with his commission of
another felony offense.    Jennings’ assertion to the contrary,
the district court appropriately granted Jennings a three-level
reduction in his offence level based on his acceptance of
responsibility, in accordance with USSG § 3E1.1 (2008).



                                         3
“place on the record an individualized assessment based on the

particular      facts    of    the    case       before   it”     and    that    the

“individualized      assessment      .   .   .    must    provide    a    rationale

tailored to the particular case at hand and [be] adequate to

permit meaningful appellate review”) (internal quotation marks

and citations omitted).          Because this court presumes Jennings’

within-Guidelines sentence is correct, and since Jennings has

presented    no    evidence    to    rebut   this     presumption,       we   affirm

Jennings’ 120-month sentence.            See United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal. 2

We therefore affirm the district court’s judgment.                       This court

requires that counsel inform Jennings, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If Jennings requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may     move   in   this   court   for     leave   to     withdraw    from

representation.      Counsel’s motion must state that a copy thereof

was served on Jennings.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

     2
       We have considered the remaining arguments raised by
Jennings in his pro se supplemental brief and find them to be
without merit.



                                         4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5